DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 8 December 2020. Claims 1-5, 8-15, 17, 19-20, 23, 24, 27, 31, 34-36, 40, 41, 45, 47-49, 59, 61 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24, 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
before step (iv) has been completed” and claim 24 requires “the method of claim 23, in which the first search result is updated by one or more subsequent better search results, before step (iv) has been completed” (emphasis added). The specification does not disclose carrying out the steps of claims 23-24 before step (iv) has been completed. The published specification, at paragraphs 31 and 136, disclose that the steps are done before the entire search has been completed. Step (iv) of claim 1 does not correspond to the disclosed entire search.
Claim 40 includes “The method of claim 1, including receiving pinning of an attribute, and including receiving selection of a search result, in which if the selected search result does not meet the pinned attribute, then the pinned attribute is unpinned automatically.” Paragraph 141 of the published specification exemplifies differences between attributes and criteria. Paragraph 144 sets forth that the criteria are unpinned automatically. There is no disclosure of pinned attributes being unpinned automatically as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-15, 17, 19-20, 23, 24, 27, 31, 34-36, 40, 41, 45, 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
	As indicated in the previous office action, claim 1 includes “the initially highlighted result” in step iii. There is insufficient antecedent basis for these limitations in the claim. All respective dependent claims are likewise rejected. 
	Claim 4 includes “the method of claim 2, in which with every change to the highlighted search result, a user is informed about other changes related to the change to the highlighted search result”. More specifically, claim 4 requires that changes are made to a highlighted search result (i.e. something about a particular highlighted search result is changed) whereas claim 2 is directed to replacing a highlighted search results with a new highlighted search results (i.e. a change is not being made to a particular highlighted search result; instead, a new one is determined). Due to this ambiguity, it is not clear what the scope of claim 4 is.
	Claim 10 includes “preferred or pinned attributes are received in attribute settings the selected attribute is used”; it is not clear what this phrase means. 
	Claim 14 includes “such that the set of alternative search results provided for display provides only a price difference for each item”. What are the prices being differentiated from? How the alternative search results only (numerical) price differences? What is meant by “for each item”? It is not clear what the scope of this claim is. 
	Claim 27 includes “the changed field value”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 45 includes “the highlighted search result”. There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-13, 15, 20, 23, 24, 27, 31, 34-36, 40, 41, 59, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 20140149390 A1, hereinafter Chen in view of Ramsey et al., Pub. No.: US 20130346400 A1, hereinafter Ramsey.

As per claim 1, Chen discloses a computer-implemented method of providing a set of alternative search results, the method including the steps of: 
	(i) receiving a search request (paragraph 16); 
	(ii) searching a database to provide a first set of a plurality of search results, each search result including a plurality of attributes (paragraph 32); 
	(iii) identifying a best search result as the initially highlighted result (paragraph 12, 23, and 32 disclose that the original search results have the top (best) most relevant results determined and highlighted; a first result in a list of top (best) results corresponds to the initially highlighted result; see also, fig. 4, first result – not only are keywords in the result highlighted via bolding, but the result itself is highlighted as stated in paragraph 32); 
	(iv) providing the initially highlighted search result for display (see mapping of previous limitation; after the results are retrieved and the relevance module processes them, they are displayed as in fig. 4); 	
(v) receiving a selection of an attribute in the highlighted search result (paragraphs 12 discloses that while the user inspects the search results list, the user selects text (e.g. an attribute) within a result in the search result display); 
	(vi) performing an alternative search in which the set of alternative search results is generated, in which in the alternative search the selected attribute is […used…] with respect (paragraphs 12, 20-23 disclose new revised/refined (e.g. alternative) search results based on the user action of selecting text (e.g. attribute) of an original search result listing, the revised search results presenting different search results from the original search results; additionally, and/or alternatively, the revised results show a variation/differentiation of the selected text in the list of revised/refined (e.g. alternative) search results as seen in fig. 5), and 
	(vii) providing the set of alternative search results for display (see mapping of previous limitation). 
	Chen does not explicitly set forth that an attribute is varied as claimed with respect to performing an alternative search as is now claimed. In Chen, the selected text is used as a keyword to supplement an original query in order to perform a search for refined/alternative search results. See Chen, paragraph 12. 
	However, in the related field of endeavor of query refinement, Ramsey discloses text based query terms (i.e. attributes) are varied in alternative search queries in order to perform a search for refined/alternative search results. See Ramsey, paragraphs 4, 50. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Ramsey’s teaching would have allowed Chen’s method to conduct multiple searches with different variant search terms in order to arrive at a self-tuning, feedback-oriented search engine that provides optimized search results in response to a user's search query as stated in Ramsey, paragraph 4.



	As per claim 2, Chen as modified discloses the method of claim 1, further including the step of: (viii) receiving a selection of a result in the set of alternative search results, which identifies a new highlighted search result (see rejection of claim 1 including at least paragraphs 22 and 31 wherein the revised/refined search results take the place of the original results, including highlighting as per at least paragraph 32 and fig. 5, and all subsequent users actions are continuously observed and stored to be used again by the relevance module). 

	As per claim 3, Chen as modified discloses The method of claim 2, in which the new highlighted search result is provided for display, and in which the previous highlighted search result is not provided for display or is provided in a separate section of the screen from the new highlighted search result (see rejection of claim 2 including paragraph 20, 23, fig. 5). 

	As per claim 4, Chen as modified discloses The method of claim 2, in which with every change to the highlighted search result, a user is informed about other changes related to the change to the highlighted search result (see rejection of claim 2, note that the highlighted search 

	As per claim 5, Chen as modified discloses The method of claim 1, in which (a) the set of alternative search results for display are displayed in a different part of a screen to the highlighted search result, or (b) the set of alternative search results are sorted contextually for respective attribute, or (c) the method allows a user to view alternatives for each attribute (see at least paragraphs 23 and 26, 29). 

	As per claim 8, Chen as modified discloses The method of claim 1, in which the set of alternative search results is derived from the first set of the plurality of search results (see rejection of claim 1; see also at least paragraphs 12, 23-29). 

	As per claim 9, Chen as modified discloses The method of claim 1, wherein the first set of the plurality of search results is cached in a cache database (paragraph 20, 31, 39). 

	As per claim 10, Chen as modified discloses the method of claim 1, wherein in steps (vi) and (vii), preferred or pinned attributes are received in attribute settings the selected attribute is (see rejection of claim 1 including at least paragraphs 20-27).

	As per claim 11, Chen as modified discloses the method of claim 1, wherein the first set of the plurality of search results is pre-processed to create an interim database (paragraph 20, 31, 39).  

	As per claim 12, Chen as modified discloses the method of claim 11, wherein in the interim database, closely-connected attributes are grouped together (paragraph 20, third sentence, the relevance (e.g. closely-connected) items (e.g. attributes) are stored (e.g. grouped) in the same memory or storage (e.g. together); see paragraphs 31 and 39 for additional alternative disclosures).

	As per claim 13, Chen as modified discloses The method of claim 1, in which the set of alternative search results for display include, for each alternative search result, for at least one attribute, a difference between the at least one attribute of the alternative search result and the highlighted search result (see 

	As per claim 15, Chen as modified discloses The method of claim 13, (a) wherein the set of alternative search results for display include, for each alternative search result, for a plurality of attributes, differences between the plurality of attributes of the alternative search result and the highlighted search result (see rejection of claim 13), or (b) including an attribute being selected for variation with respect to the initially highlighted search result, and the set of alternative search results being provided for display such that the set of alternative search results provided for display provides a plurality of differences which are difference fields (see rejection of claim 13; additionally and/or alternatively, see Ramsey, paragraph 4 and rationale to combine as provided in the rejection of claim 1).   

	As per claim 20, Chen as modified discloses The method of claim 1, (a) wherein receiving a selection of an attribute in the highlighted search result includes providing in response a visual emphasis of the attribute in the highlighted search result (paragraph 12, highlight certain text), or (b) wherein receiving a selection of an 

	As per claim 23, Chen as modified discloses The method of claim 1, in which a first search result is displayed before step (iv) has been completed (see rejection of claim 1 step iii, note that before completion of the step of presenting highlighted search results, additional search results (i.e. a first search result) are also displayed).

	As per claim 24, Chen as modified discloses the method of claim 23, in which the first search result is updated by one or more subsequent better search results, before step (iv) has been completed (see rejection of claim 23). 

	As per claim 27, Chen as modified discloses the method of claim 1, (a) in which receiving a selection of an attribute in the highlighted search result includes receiving a selection of a group of interdependent attributes in the highlighted search result , or (b) in which from a highlighted search result, a user can pin or unpin any attributes, or (c) in which the highlighted search result includes fields, in which after changing a field in the highlighted search result, the changed field is pinned in the sense that the changed field value becomes a fixed parameter in the highlighted search result. 

	As per claim 31, Chen as modified discloses The method of claim 1, (a) in which a pinned parameter in a user interface is unpinned by clicking on a parameter field, in the user interface, or (b) in which an unpinned parameter in a user interface is pinned by clicking on a parameter field, in the user interface, or (c) including the step of receiving a selection of a pinning feature so that an attribute is locked (paragraph 12, highlighting certain text has the effect of locked as claimed and therefore corresponds to the claimed “a pinning feature”). 

	As per claim 34, Chen as modified discloses the method of claim 1, in which selection of a pinning feature pins a range of values of an attribute (see rejection of claim 31; additionally, and/or alternatively, see Ramsey, paragraph 50 and 56 wherein a range of values are considered for attributes). 

Chen as modified discloses the method of claim 34, in which the range of values is pre-defined or user-defined (see rejection of claim 31 - the text (e.g. attributes) are pre-defined and the selection is user-defined; additionally, and/or alternatively, see Ramsey, paragraph 50 and 56 wherein a range of values are considered for attributes).

	As per claim 36, Chen as modified discloses The method of claim 1, including receiving pinning of an attribute, in which the pinning affects an algorithm for selecting a representative alternative option, wherein a search result with a different option for the pinned attribute is excluded from a process of selecting alternative options, or wherein a search result with a different option for the pinned attribute is computationally tagged to indicate that the search result contains one or more conflicting values to the pinned attribute (see rejection of claim 1, step vi; additionally, and/or alternatively, see Ramsey, paragraph 50 and 56 where noting of misspellings is an example of pinning of attributes).  

	As per claim 40, Chen as modified discloses The method of claim 1, including receiving pinning of an attribute, and including receiving selection of a search result, in which if the selected search result does not meet the pinned attribute, then the (see at least paragraphs 24, 26, 28; additionally, and/or alternatively, see Ramsey, paragraph 50 and 56). 

	As per claim 41, Chen as modified discloses the method of claim 1, in which results provided for display are provided for display on a screen of a mobile device (paragraphs 17, 34). 

Claims 14, 19 and 45, 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied above in view of Kothari et al., Pub. No.: US 20110218884 A1, hereinafter Kothari.

	As per claim 14, Chen as modified discloses the method of claim 13. Chen as modified does not explicitly disclose, however Kothari, in the related field of endeavor of providing relevant search results, discloses including an attribute being selected for variation with respect to the initially highlighted search result, and the set of alternative search results being provided for display (see Chen and Ramsey as cited in the rejection of the independent claims), such that the set of alternative search results provided for display provides only a price difference for each item (Kothari, paragraph 141).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kothari’s teaching would have allowed the combination to present a price difference between the option under consideration and other available options.

	As per claim 19, Chen as modified discloses The method of claim 15. Chen as modified does not explicitly disclose, however Kothari, in the related field of endeavor of providing relevant search results, discloses wherein the differences include a price difference (Kothari, paragraph 141).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kothari’s teaching would have allowed the combination to present a price difference between the option under consideration and other available options.

	As per claim 45, Chen as modified discloses the method of claim 1. The combination does not explicitly disclose, however Kothari, in the related field of endeavor of providing relevant search results, discloses wherein the search results include a range of values, (a) wherein the range of values is a range of values of flight durations, which are same or lesser duration, compared to the highlighted search result, or (b) wherein the range of values is a range of values of flight durations, which are less than a duration associated with the highlighted search result plus a difference threshold (Kothari, paragraph 103, 122).
Kothari’s teaching would have allowed the combination to present search results including shorter  (i.e. lesser) flight duration range of values in order to provide the user with more relevant and desirable search results. 

	As per claim 47, Chen as modified discloses The method of claim 1. The combination does not explicitly disclose, however Kothari, in the related field of endeavor of providing relevant search results, discloses wherein the search request relates to flights, hotels, travel insurance or car hire (Kothari, paragraph 80 and fig.’s 6A-9, 35, 36). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kothari’s teaching would have allowed the combination to present flight related search results as Chen’s disclosure is directed allowing users to search for any desired information and this claim merely identifies a type of information.

	As per claim 48, Chen as modified discloses the method of claim 47 wherein the search request relates to flights (see rejection of claim 47 along with rationale to combine).

Chen as modified discloses the method of claim 48, (a) in which a flight search request is a search for one-way or return flights from a named city or airport to a named city or airport, and includes dates or date ranges for a flight leg or the flight legs (see rejection of claim 47 along with rationale to combine), or (b) including receiving a city being designated as a designated city, wherein the search includes all airports associated with the designated city, or all airports within a predefined, or user defined, distance of the designated city, or (c), in which a search result for an outbound flight leg includes start airport, destination airport, take-off time, landing time, flight duration, airline name, and number of stops, or (d) in which a search result for an inbound flight leg includes start airport, destination airport, take-off time, landing time, flight duration, airline name, and number of stops, or (e) in which an attribute is a number of stops in a flight leg, a flight leg departure time, a flight leg duration, or a flight carrier, or (f) in which when an airport in a city with multiple airports is selected as a departure or arrival airport, a list of available alternative airports is shown, or (g) in which when an airport in a city with multiple airports is selected as a departure or arrival airport, instead of showing a list of available airports, available alternative airports are shown on a map, or (h) in which it is possible to group take-off time, (see Kothari, fig.’s 6A-9, 35, 36 and above-mentioned rationale to combine). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified as applied above in view of Bai et al., Pub. No.: 20170277791 A1, hereinafter Bai.

	As per claim 17, Chen discloses the method of claim 15. Chen does not explicitly disclose, however Bai, in the related field of electronic searching, discloses including displaying differences, wherein displaying differences includes showing highlighted search result fields which differ from the alternative search result as crossed out (see Chen as cited in the rejection of claim 1 for highlighted search results and alternative search result and see Bai, paragraph 25 for at least the remaining portion of the claim). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Bai’s teaching would have allowed Chen’s method to identify differences in search result fields. 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Ramsey et al. reference (Pub. No.: US 20130346400 A1) has been added to address the amended subject matter.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Chadha et al.
REAL-TIME AND ADAPTIVE DATA MINING
US 20140040301 A1; see at least paragraphs 27, 41, 45, 63






Brewer et al.
Incremental query refinement
US 7890526 B1; see abstract and fig. 8A



Tang et al.
Full Text Query and Search Systems and Method of Use
US 20080077570 A1; see paragraphs 131, 897


Sokel et al.
System and method for synchronizing passenger name record data
US 20030177044 A1; see paragraphs 18-24






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED H HASAN/Primary Examiner, Art Unit 2154